Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites: “the one or more guiding elements are arranged in such a way that a relative position of the optical layer and the light emitting substrate  can accurately be adjusted by shifting elements”
The term “accurately” in claim 2 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 42 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Montange WO 2011/027254.
In regard to claim 42, Montagne teaches a method for dynamically controlling a photometric distribution of a luminaires with the optomechanical system comprising capturing incident light (from source 12) and transmitting transmitted light




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 43  are rejected under 35 U.S.C. 103 as being unpatentable over Montange WO 2011/027254 in view of Patel US 2017/0175990. 
	In regard to claim 1, Montange teaches an illumination device including a light emitting substrate 11 with one or more light emitting elements 12 adapted to emit incident light

It would have been obvious to one of ordinary skill in the art at the time of filing to include a frame in Montagne such as taught by Patel. One of ordinary skill in the art would have been motivated to include a static frame in Montagne in order to stabilize the device and/or improve heat dissipation as well known in the art. 
	In regard to claim 2, Montagne teaches  the one or more guiding elements are arranged in such a way that a relative position of the optical layer and the light emitting substrate  can accurately be adjusted by shifting elements while specifically avoiding or minimizing relative rotations between the optical layer and the light emitting substrate (fig. 1, pg. 5 lines 3-9). 
In regard to claim 4,  Montagne teaches at least two of the one or more guiding elements (note: sliding channels described pg. 4  lines 28-30) and two said shifting elements 8,9  are provided, said two shifting elements being arranged to shift the movable element along different directions (see fig. 1, pg. 5 lines 3-9).  
In regard to claim 5, Montagne teaches  the one or more guiding elements are arranged in a single planar module   (note: sliding channels described pg. 4  lines 28-30). 
In regard to claim 43, Montagne teaches a luminaire (projector) comprising the optomechanical system.



s 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Montagne and Patel ( as applied to claim 1) in view of Jorgensen US 2017/0205051.
In regard to claims 40 and 42, Montagne and Patel teach the invention described above, and Montagne further teaches that the LED may be substituted for a large number of LEDs to provide sufficient lighting, but lacks the specific teaching of  the light emitting substrate comprises at least two different types of said one or more light emitting elements that differ in size, shape, spectra, collimation and/or intensity, at least one of said at least two different types of the one or more light emitting elements being formed as a continuous light emitting surface that is provided with holes in which another of the at least two different types  of light emitting elements are placed or the one or more light emitting elements 7being placed on a partially cut or transparent front layer such that the light emitted by another said type of the one or more light emitting elements placed on a back layer is transmitted through the front layer towards the optical layer. 
Jorgensen teaches a light emitting substrate 302 that  comprises at least two different types of  light emitting elements (303,305) that differ in size, shape, spectra, collimation and/or intensity, at least one of said at least two different types of the one or more light emitting elements being formed as a continuous light emitting surface that is provided with holes in which another of the at least two different types  of light emitting elements are placed (fig. 3a,b) and the one or more light emitting elements 7being placed on a partially cut or transparent front layer (shown in Fig. 3a,b) such that the light emitted by another said type of the one or more light emitting elements 305 placed on a back layer is transmitted through the front layer towards the optical layer 307.


Claims 1, 2, 33, 42, and 43 are rejected under 35 U.S.C. 102a1 as anticipated by Campetella US 2019/0120447 or, in the alternative, under 35 U.S.C. 103 as obvious Campetella  in view of Montagne.
	In regard to claim 1, Campetella teaches an illumination device including a light emitting substrate 19 with one or more light emitting elements  18 adapted to emit incident light
While guide elements are not expressly shown, the examiner takes official notice that guide element(s) are required to guide the optics for alignment of the optics with the 
Alternatively,  Montange teaches sliding channels for a moveable optical element (pg. 4 lines 28-30).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to provide guide elements in Campetella  such as taught by Montagne.  One of ordinary skill in the art would have recognized and appreciated the use of ag uide element for maintaining the alignment of the optic with the sources. 
In regard to claim 2, Campetella teaches  the one or more guiding elements (operationally required element of 129) are arranged in such a way that a relative position of the optical layer and the light emitting substrate  can accurately be adjusted by shifting elements while specifically avoiding or minimizing relative rotations between the optical layer and the light emitting substrate (see figs 15, 18, 19).
In regard to claim 33, Campetella teaches  static primary ones of said one or more optical elements are arranged directly onto the one or more light emitting elements (see optics above LEDs -  figs 12, 15, 18; note: shown but not labelled).
In regard to claim 42, Campetella teaches a method for dynamically controlling 
In regard to claim 43, Campetella teaches a luminaire (stage light) comprising the optomechanical system.

Allowable Subject Matter
Claims 6-9, 11-16, 19, 20, 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In regard to claims 6 and 9, the prior art fails to show of fairly suggest in combination the invention of claim 5 further comprising a distance between the light emitting substrate and the optical layer is controllable via a mechanical cam system comprising an inner shell and an outer shell, wherein the cam system is attached to a planar guiding module by means of the inner shell, in such a way that a horizontal translation of the outer shell  produces a horizontal translation of the optical layer, and a rotation of the outer shell, translates into a vertical translation of the optical layer.  
	In regard to claim 7, the prior art fails to show of fairly suggest in combination the invention of claim 1 further comprising the shifting mechanism  further comprises a planar module, one or more shifting elements, one or more position sensors and an electronic board.  
In regard to claim 8,  the prior art fails to show of fairly suggest in combination the invention of claim 1 further comprising at least one of the one or more guiding elements is a  flexible guiding elements integrated in the light emitting substrate.  

In regard to claims 15 and 16, the prior art fails to show of fairly suggest in combination the light emitting substrate is directly attached to the optical layer by means of guiding elements selected from the group consistinq of double cardan joints, double ball joints, linear guiding rails with carriage elements, leaf springs, cables, wires and ropes.  
In regard to claim 19,  the prior art fails to show of fairly suggest in combination the invention of claim 2, wherein the shifting elements comprises a lead screw that is at least partially positioned in the optical layer. 
In regard to claim 20, the prior art fails to show of fairly suggest the invention of claim 2, wherein the shifting elements  comprise a rack/pinion system comprising a rack element and a pinion element, wherein the pinion element is adapted to be manually or electromechanically rotated.  
	In regard to claim 36, the prior art fails to show of fairly suggest in combination the invention of claim 1 further comprising   the static frame is at least partially open at its bottom and a flexible membrane seals a gap between the light emitting substrate and the static frame while allowing the light emitting substrate to move both laterally and vertically.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE A BANNAN/Primary Examiner, Art Unit 2875